DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tim Xia on 8/30/2022.

The application has been amended as follows: 
Regarding claim 9, replace claim 9 with 
“9. A nail gun, comprising:
a main body comprising an energy storage mechanism at a rear end portion and a muzzle at a front end portion, wherein the energy storage mechanism comprises a cylinder defined in the rear end portion of the main body and at least one spring disposed in the cylinder;
a striking mechanism comprising a piston disposed in the cylinder, a nail striking member co-movably connected to the piston, and a driving member operably alternatively engaged and disengaged with the nail striking member, wherein an engagement of the driving member with the nail striking member causes the piston to move backward in the cylinder to push the at least one spring into a contract state so as to store energy therein, and an disengagement of the driving member with the nail striking member causes the least one spring to release the stored energy therein to push the piston to move frontward in the cylinder so that the nail striking member is co-moved therewith to strike a nail out of a muzzle;
a control and protection mechanism for controlling and protecting the operation of the nail gun;
wherein the control and protection mechanism comprises a first micro-motion switch, a second micro-motion switch, a switch bracket, a toggle block, a lock pin, an actuating member, a micro-motion contact and a driving rod, wherein the switch bracket is attached to the main body;
the first micro-motion switch and the second micro-motion switch are fixed on the switch bracket;
the toggle block is rotatably attached to the switch bracket, and includes a lock groove, a trigger end and a toggle end, wherein the toggle end is operably coupled to the first micro-motion switch and the trigger end extends into inside the main body such that when the piston moves in the cylinder to a position, the piston pushes the trigger end to prompt the toggle block to rotate and therefore the toggle end to move, thereby causing the first micro-motion switch to change its switch state;
the lock pin is movably attached to the switch bracket and operably extends into the lock groove to prevent the toggle block from rotating;
the actuating member is attached to a front end of the driving rod and extends to a front end of the main body;
the reset element being in contact with the driving rod for driving the drive rod and the actuating member to reset; and
the driving rod having the micro-motion contact at a rear end facing the second micro-motion switch is attached to the switch bracket and the main body.”

Regarding claim 10, cancel claim 10.

Regarding claim 11, replace --The nail gun of claim 10,-- with “The nail gun of claim 9,”.

Regarding claim 13, replace --The nail gun of claim 10,-- with “The nail gun of claim 9,”.

Regarding claim 16, replace --The nail gun of claim 10,-- with “The nail gun of claim 9,”.

Regarding claim 17, replace --The nail gun of claim 10,-- with “The nail gun of claim 9,”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose, teach, or fairly suggest a control and protection mechanism comprising: a first micro-motion switch, a second micro-motion switch, a switch bracket, a toggle block, a lock pin, an actuating member, a micro-motion contact and a driving rod, wherein the switch bracket is attached to the main body; the first micro-motion switch and the second micro-motion switch are fixed on the switch bracket; the toggle block is rotatably attached to the switch bracket, and includes a lock groove, a trigger end and a toggle end, wherein the toggle end is operably coupled to the first micro-motion switch and the trigger end extends into inside the main body such that when the piston moves in the cylinder to a position, the piston pushes the trigger end to prompt the toggle block to rotate and therefore the toggle end to move, thereby causing the first micro-motion switch to change its switch state; the lock pin is movably attached to the switch bracket and operably extends into the lock groove to prevent the toggle block from rotating; the actuating member is attached to a front end of the driving rod and extends to a front end of the main body; the reset element being in contact with the driving rod for driving the drive rod and the actuating member to reset; and the driving rod having the micro-motion contact at a rear end facing the second micro-motion switch is attached to the switch bracket and the main body.  The prior art of record that comes closest to teaching these limitations is Pu (CN 208867117 U), Yasutomi (US 2020/0398412), Iijima (US 2017/0209995), and Matsuno (US 2015/0129630).  Pu teaches a control and protection mechanism comprising: a first micro-motion switch, a second micro-motion switch, a switch bracket, and a driving rod, wherein the switch bracket is attached to the main body.  However, Pu fails to teach a toggle block, a lock pin, an actuating member, and a micro-motion contact; the first micro-motion switch and the second micro-motion switch are fixed on the switch bracket; the toggle block is rotatably attached to the switch bracket, and includes a lock groove, a trigger end and a toggle end, wherein the toggle end is operably coupled to the first micro-motion switch and the trigger end extends into inside the main body such that when the piston moves in the cylinder to a position, the piston pushes the trigger end to prompt the toggle block to rotate and therefore the toggle end to move, thereby causing the first micro-motion switch to change its switch state; the lock pin is movably attached to the switch bracket and operably extends into the lock groove to prevent the toggle block from rotating; the actuating member is attached to a front end of the driving rod and extends to a front end of the main body; the reset element being in contact with the driving rod for driving the drive rod and the actuating member to reset; and the driving rod having the micro-motion contact at a rear end facing the second micro-motion switch is attached to the switch bracket and the main body.  Yasutomi, Iijima, and Matsuno all teach a control and protection mechanism comprising: a first micro-motion switch and a second micro-motion switch.  However, Yasutomi, Iijima, and Matsuno fail to teach a switch bracket, a toggle block, a lock pin, an actuating member, a micro-motion contact and a driving rod, wherein the switch bracket is attached to the main body; the first micro-motion switch and the second micro-motion switch are fixed on the switch bracket; the toggle block is rotatably attached to the switch bracket, and includes a lock groove, a trigger end and a toggle end, wherein the toggle end is operably coupled to the first micro-motion switch and the trigger end extends into inside the main body such that when the piston moves in the cylinder to a position, the piston pushes the trigger end to prompt the toggle block to rotate and therefore the toggle end to move, thereby causing the first micro-motion switch to change its switch state; the lock pin is movably attached to the switch bracket and operably extends into the lock groove to prevent the toggle block from rotating; the actuating member is attached to a front end of the driving rod and extends to a front end of the main body; the reset element being in contact with the driving rod for driving the drive rod and the actuating member to reset; and the driving rod having the micro-motion contact at a rear end facing the second micro-motion switch is attached to the switch bracket and the main body.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731